DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 11/22/2021, are acknowledged and entered.  No claims were cancelled or newly added.  Claims 1-23 and 33-44 are pending.

Election/Restrictions
	Claims 4, 7, 9-17, 33-34, and 37-38 remain withdrawn from considering as being directed to non-elected subject matter.  Applicants are advised that withdrawn Claims 33-34 ultimately depend from a now cancelled claim (Claim 32).

Response to Arguments
Applicants' arguments, filed 11/22/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.




Declaration under Rule 1.132
The Examiner acknowledges receipt of the Rule 1.132 Declaration of Dennis M. Brown ("BROWN" Declaration) and has carefully considered the information provided therein which is addressed in the Examiner’s response to Applicants’ arguments below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 3, 5-6, 8, 18-23, 35-36, and 39-44
Claims 1, 3, 5-6, 8, 18-23, 35-36, and 39-44 remain rejected under 35 U.S.C. 103(a) as being unpatentable over EAGAN ET AL. (Cancer Treatment Reports, 1980, vol. 64, no. 1, pages 87-91), BROWN (US 2002/0037328 A1; Published Mar. 28, 2002), and DEL MAR (WO STEWART ET AL. (Critical Reviews in Oncology/Hematology, 2010, vol. 75, pages 173-234) and WEILL ET AL. (Chest, 2000, vol. 118, pages 966-970).

Claimed Invention
	Claim 1 is representative and is reproduced below.

    PNG
    media_image1.png
    202
    700
    media_image1.png
    Greyscale


Teachings of EAGAN ET AL.
	Eagan et al. teach administering dianhydrogalactitol (DAG) in combination with Adriamycin (DA) or in combination with Adriamycin and cisplatin (cis-dichlorodiammineplatinum(II)) (DAP) to patients with advanced squamous cell lung cancer1, which was deemed superior to administration of dianhydrogalactitol in combination with Adriamycin (DA).   See Abstract; paragraph bridging pages 87-88.
	Eagan et al. teach that in previous reports, administration of dianhydrogalactitol (DAG) led to a regression rate of 15% in patients with NSCLC. See page 87, left column, first paragraph.  This evidences that simply administering DAG alone to patients with NSCLC would be reasonably expected to treat the patients.
Claim 3, Eagan et al. teach 4 patients had surgery prior to administration of DAP and 2 patients had surgery + radiation prior to administration of DAP. See Table 1.
	Eagan et al. teach that the addition of cisplatin to dianhydrogalactitol + Adriamycin (DA) led to longer progression-free survival. See Figure 1 and 2.
	Eagan et al. teach they demonstrated a role for cisplatin used in combination with DAG and ADR in squamous cell lung cancer, however the role of DAG “needs further definition”. See page 91, right column, last paragraph.
	
	Eagan et al. differ from the instant claims in that they administered dianhydrogalactitol in combination with Adriamycin (DA) or in combination with Adriamycin and cisplatin (cis-dichlorodiammineplatinum(II)) (DAP), whereas the claims recite a method “consisting of” the steps of a) administering dianhydrogalactitol and b) administering a platinum-based antineoplastic agent, thus precluding the administration of other antineoplastic agent such as Adriamycin.

Teachings of BROWN
	Brown teaches a method of treatment of a host with a cellular proliferative disease, comprising contacting the host with a hexitol and an antiproliferative agent, each in an amount sufficient to modulate said cellular proliferative disease.  Brown teaches the hexitol comprises dianhydrogalactitol (Dianhydrodulcitol; Dulcitol diepoxide; DAD; DAG; 5,6-Diepoxydulcitol; 1,2:5,6-Dianhydrodulcitol; 1,2:5,6 -Dianhydrogalactitol; 1,2:5,6-Diepoxydulcitol). Brown teaches antiproliferative agents of the invention comprise alkylating agents, intercalating agents, metal coordination complexes, pyrimidine nucleosides, purine nucleosides, inhibitors of nucleic acid associated enzymes and proteins, and agents affecting structural proteins and cytoplasmic See Abstract.
	Brown teaches one of the most broadly used DNA targeted anticancer drugs is cisplatin (cis-diamminedichloroplatinum II, CDDP). This compound is active against several human cancers including testicular, small-cell lung, bladder, cervical and head and neck cancer. See page 1, [0006].
	Brown teaches while the clinical activity of cisplatin against these forms of cancers are demonstrable, improvements in tumor response rates, duration of response and ultimately patient survival are still sought. The invention described herein demonstrates the novel use of the hexitols and derivatives, including dianhydrogalactitol, which can potentiate the antitumor effects of chemotherapeutic drugs, in particular, agents affecting the integrity of nucleic polymers such as DNA. See page 1, [0007].
	Brown teaches methods and compositions are provided for the treatment of a host with a cellular proliferative disease, particularly a neoplasia. In the subject methods, a pharmaceutically acceptable hexitol is administered, preferably systemically, in conjunction with an antiproliferative agent to improve the anticancer effects. In a preferred embodiment, the hexitol provides a chemopotentiator effect. See page 1, [0012].
	Brown teaches a chemical agent is a "chemopotentiator" when it enhances the effect of a known antiproliferative drug in a more than additive fashion relative to the activity of the chemopotentiator or antiproliferative agent used alone. In some cases, a "chemosensitizing" effect may be observed. This is defined as the effect of use of an agent that if used alone would not demonstrate significant antitumor effects but would improve the antitumor effects of an See page 2, [0014].
	Brown teaches antiproliferative agents are compounds which induce cytostasis or cytotoxicity. Specific examples of antiproliferative agents include, inter alia, the metal coordination complexes cisplatin and carboplatin. See page 2, [0018].
	Most specifically, Brown teaches administration of dianhydrogalactitol and cisplatin to mice bearing experimental fibrosarcomas and teach that dianhydrogalatitol has a chemopotentiating effect on cisplatin, i.e., inhibition of tumor growth is greater with the combination of dianhydrogalatitol and cisplatin than either agent administered alone.  See Example 1; Table 2; Figure 3.
	Brown expressly claims a method of treating a host with a cellular proliferative disease comprising contacting said host with a hexitol and an antiproliferative agent (Claim 1), wherein the hexitol comprises dianhydrogalatitol (Claim 2), and wherein the antiproliferative comprises cisplatin (Claim 6).
	Brown also expressly claims a composition comprising a hexitol and an antiproliferative agent (Claim 11), wherein the hexitol comprises dianhydrogalatitol (Claim 12).

Teachings of DEL MAR
	Del Mar, like Brown, teach composition and methods to improve the therapeutic benefit of suboptimally administered chemical compounds. See Abstract.
	Del Mar teach where the improvement is made by chemosensitization, the chemosensitization can comprise the use of dianhydrogalatitol as a chemosensitizer in combination with an agent selected from the group consisting of, inter alia, “cisplatin or platinum analogs”. See page 14, [0032]; page 45, [0119]; page 71, [0208].
	Del Mar teach where the improvement is made by chemopotentiation, the chemopotentiation can comprise the use of dianhydrogalatitol as a chemopotentiator in combination with an agent selected from the group consisting of, inter alia, “cisplatin or platinum analogs”. See page 15, [0033]; page 46, [0121]; page 72, [0209].
	Del Mar teach compositions according to the invention can comprise a drug combination comprising dianhydrogalactitol and cisplatin or platinum analogs. See page 23, [0054]; page 25; [0056]; page 26, [0058]; page 91, [0266].
	 Del Mar teaches typically the hyperproliferative disease is cancer and methods according to the invention are applicable to many forms of cancer including, inter alia, (F) cancers of the lung, including squamous cell carcinoma, variants of squamous cell carcinoma, small cell carcinoma, etc. See page 54, [0160].
	
	The combined teachings of Eagan et al., Brown, and Del Mar would therefore have motivated a person of ordinary skill in the art to use dianhydrogalatitol as a chemosensitizing/chemopotentiating agent in combination with other chemotherapy agents, including cisplatin, for the treatment of cancer, including squamous cell carcinoma (NSLCL).

	Eagan et al., Brown, and Del Mar do not teach treating NSCLC resistant to a platinum-based antineoplastic agent.  However, as evidenced by the following prior art of Stewart et al. and Weill et al., it was well-known in the art that almost all NSCLC tumors eventually develop resistance to chemotherapeutic agents, including cisplatin.
Teachings of STEWART ET AL.
	Stewart is a review article of various therapies for lung cancers, including non-small cell lung cancers, and describes in detail many of the issues which can cause resistance to chemotherapeutic agents. See Abstract.
	Stewart teaches in NSCLC, the strongest clinical evidence is for taxane resistance with elevated expression or mutation of class III (3-tubulin (and possibly a tubulin), platinum resistance and expression of ERCC1 or BCRP, gemcitabine resistance and RRM1 expression, and resistance to several agents and COX-2 expression (although COX-2 inhibitors have had minimal impact on drug efficacy clinically). Tumors expressing high BRCA1 may have increased resistance to platinums but increased sensitivity to taxanes. Limited early clinical data suggest that chemotherapy resistance in NSCLC may also be increased with decreased expression of cyclin B1 or of Eg5, or with increased expression of ICAM, matrilysin, osteopontin, DDH, survivin, PCDGF, caveolin-1, p21WAFl/CIPl, or 14-3-3sigma, and that IGF-1R inhibitors may increase efficacy of chemotherapy, particularly in squamous cell carcinomas. Equivocal data (with some positive studies but other negative studies) suggest that NSCLC tumors with some EGFR mutations may have increased sensitivity to chemotherapy, while K-ras mutations and expression of GST-pi, RB or p27kipl may possibly confer resistance. While limited clinical data suggest that p53 mutations are associated with resistance to platinum-based therapies in NSCLC, data on p53 IHC positivity are equivocal. To date, resistance-modulating strategies have generally not proven clinically useful in lung cancer, although small randomized trials suggest a modest benefit of verapamil and related agents in NSCLC. See Abstract.
but almost all tumors that are not intrinsically resistant rapidly develop acquired resistance. See page 175, paragraph bridging left and right columns.
	Stewart teaches resistance factors for which host gene polymorphisms correlate with resistance clinically include P53 in platinum regimens. See Table 2.
Stewart teaches that mutations in the p53 gene are very common in lung cancers and are found in 40-90% of resected NSCLC tumors. See paragraph bridging pages 197-198. 
Stewart et al. teach the type of mutation influenced whether the patients were more or less responsive to chemotherapy agents. See page 198, column 1, first paragraph; see also rest of column 1.
As per Claims 35-36, Stewart et al. teach in patients receiving pre-operative neoadjuvant cisplatin plus etoposide and radiation or in patients receiving cisplatin-based combinations for advanced disease, presence of MTp53 in tumor (defined by DNA sequencing) was associated with significantly lower response rates and shorter overall survival compared to patients with WTp53, while there was no significant association between response and tumor p53 mutation status in patients with locally advanced NSCLC treated with radiotherapy and a taxane (without a platinum). See page 198, right column, 2nd full paragraph.
Stewart teaches several mutations in p53 which resulted in a lower response to cisplatin. Id. and page 199.  




Teachings of WEILL ET AL.
 	Weill et al. teach the most active single agent against NSCLC frequently used in combination chemotherapy approaches is cisplatin. See page 967, left column, 2nd full paragraph.
	Weill et al. teach the p53 gene, a tumor suppressor gene, is often rendered nonfunctional in human NSCLC by mutation or deletion. See page 967, left column, 3rd full paragraph.
	As per Claims 35-36, Weill et al. teach determining the existence of a mutated p53 gene in patients with NSCLC by tumor DNA sequencing analysis. See page 967, right column, “Patient Population”.

	The combined teachings of Stewart and Weill et al. thus establish it was common knowledge in the art that a) cisplatin is active in treating NSCLC and frequently used in combination chemotherapy; b) NSCLC patients often develop resistance to cisplatin; and c) 40-90% of NSCLC patients having mutation in p53, which are associated with platinum-based therapy resistance.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, it is well established in the art that cisplatin is effective as a single agent and in combination with other chemotherapeutic agents in the treatment of NSCLC.  See EAGEL ET AL. and WEILL ET AL. Indeed, cisplatin had been administered well prior to Applicant’s earliest filing date in combination with the claimed dianhydrogalactitol to patients with NSCLC. See EAGEL ET AL.  While the cisplatin and dianhydrogalatitol were administered in combination i.e., Adriamycin, in Eagel et al., which is precluded by the recited “consisting of the steps of” language, administering dianhydrogalatitol as a chemosensitizer/chemopotentiator of cisplatin to patients with cancer is expressly taught in the cited prior art.  See BROWN and DEL MAR.
The level of ordinary skill in the art is very high, generally that of an oncologist well-versed in chemotherapy regimens, chemotherapy resistance, and modifying chemotherapy regimens based on patient response, side effects, etc.  Combination chemotherapy is routine and commonplace in the art and is in fact the norm rather than the exception.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of the references so as to administer cisplatin in combination with dianhydrogalactitol to patients with NSCLC resistant to a platinum-based anti-neoplastic agent such as cisplatin as suggested and motivated by the combined teachings of the cited prior art.  One such motivation to do so is because each of the therapeutics have been individually taught in the prior art to be useful in combination therapy for treating NSCLC, and further, Brown and Del Mar teach that dianhydrogalactitol is useful in combination with chemotherapeutic agents such as cisplatin and in fact potentiates the activity of cisplatin when administered in the treatment of tumors. 
While the cited prior art does not expressly teach administering cisplatin and dianhydrogalatitol to treat NSCLC that is resistant to the platinum-based antineoplastic agent [cisplatin], it was well-known in the art that cancer, including NSCLC, can have intrinsic or acquired resistance to platinum-based antineoplastic agents.  As dianhydrogalactitol is expressly taught to potentiate the activity of cisplatin, it would have been prima facie obvious to a person of ordinary skill in the art to administer dianhydrogalactitol in combination with cisplatin to patients Indeed, as there is no evidence of record that dianhydrogalatitol is subject to the same resistance mechanisms as cisplatin and has shown single agent therapeutic effectiveness in treating NSCLC (Eagan et al.), a person of ordinary skill in the art would at the very least expect that administration of dianhydrogalatitol to a patient having NSCLC that is resistant to cisplatin would be therapeutically effective whether administered with cisplatin or not.
It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)
In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:


In this case, combination chemotherapy of NSCLC was well known in the art and in fact cisplatin was known in the art as the most active single agent against NSCLC frequently used in combination chemotherapy (STEWART and WEILL ET AL.). Dianhydrogalatitol was well-known in the art prior to Applicant’s filing date as a chemosensitizer/chemopotentiator agent, disclosed to be useful in combination with other chemotherapy agents including cisplatin (BROWN and DEL MAR).  Indeed, the prior art expressly teaches dianhydrogalactitol potentiated the antitumor activity of cisplatin in an animal model of fibrosarcoma (BROWN).  Dianhydrogalactitol was already being used in combination chemotherapy with cisplatin in the treatment of patients with NSCLC (EAGEL ET AL.). A person of ordinary skill in the art at the time the invention was filed, using no more than routine experimentation and common sense, could have readily and predictably administered cisplatin and dianhydrogalactitol to patients with NSCLC that has developed resistance to cisplatin with a reasonable expectation of success in light of the combined teachings of the cited prior art.

Response to Arguments
	Applicants’ arguments have been considered and are not persuasive.  Applicants now additionally submit a Declaration under 37 CFR 1.132 (BROWN Declaration).  Applicants separate their arguments into four sections, which the Examiner will address individually.
No Teaching or Suggestion of Successfully Treating the Claimed Patient Population
	Applicants argue the cited reference do not teach or suggest successfully treating the claimed patient population.  Applicants argue that noticeably absent from the Office's rationale is 
	In response, the Examiner respectfully submits that such reasoning is indeed expressly set forth in the rejection.  To reiterate what is already present in the rejection, cisplatin was known in the art as the most active single agent against NSCLC frequently used in combination chemotherapy (STEWART and WEILL ET AL.). Dianhydrogalatitol was well-known in the art prior to Applicant’s filing date as a chemosensitizer/chemopotentiator agent, disclosed to be useful in combination with other chemotherapy agents including cisplatin (BROWN and DEL MAR).  Indeed, the prior art expressly teaches dianhydrogalactitol potentiated the antitumor activity of cisplatin in an animal model of fibrosarcoma (BROWN).  Dianhydrogalactitol was already being used in combination chemotherapy with cisplatin in the treatment of patients with NSCLC (EAGEL ET AL.). A person of ordinary skill in the art at the time the invention was filed, using no more than routine experimentation and common sense, could have readily and predictably administered cisplatin and dianhydrogalactitol to patients with NSCLC that has developed resistance to cisplatin with a reasonable expectation of success in light of the combined teachings of the cited prior art.
	Applicants appear to want the Examiner to prove a negative, i.e., to prove the non-existence of that for which no evidence of any kind exists (whether or not that dianhydrogalactitol is subject Such evidence does not exist in the art.  As a person of ordinary skill in the art had no evidence at the time the application was filed that dianhydrogalactitol would be subject to the same resistance mechanism as cisplatin and in fact had evidence that dianhydrogalactitol a) was used in combination with cisplatin in patients with NSCLC (EAGEL ET AL.) and b) potentiated the antitumor activity of cisplatin in an animal model of fibrosarcoma (BROWN), a person of ordinary skill in the art would reasonably expect administering dianhydrogalactitol and cisplatin to patients with NSCLC resistant to cisplatin would have at least some therapeutic efficacy.
	Furthermore, Applicants appear to want there to have been pre-clinical or clinical data in the art proving that dianhydrogalactitol effectively treated subjects with NSCLC resistant to a platinum-based anti-neoplastic agent.  However, such evidence is not required to establish a reasonably expectation of success.  The claims do not recite or require clinical efficacy or any other objective metric of success.  Rather, “treating” as recited in the instant claims is broadly construed to mean providing some health benefit to the patient.

The Office's determination of obviousness was not limited to knowledge available to one skilled
in the art at the time of filing
	Next, Applicants assert the Office’s obviousness rejection takes into account knowledge that was not available to one skilled in the art at the time the application was filed.  In support of this assertion, Applicants cite to the BROWN Declaration as evidence of the level of knowledge for one skilled in the art at the time of filing the present application.
	In response, the Examiner respectfully submits that Dr. Brown does not represent a person of “ordinary skill in the art”.  Dr. Brown, as evidenced by his training and professional experience, 
Dr. Brown posits that a person of ordinary skill in the art, relying on the cited references and using no more than routine experimentation and common sense, would not have expected the combination of any platinum-based anti-neoplastic agent and dianhydrogalactitol to successfully treat patients with NSCLC resistant to a platinum-based anti-neoplastic agent.  In support of this opinion, Dr. Brown asserts that one skilled in the art would have to know in chemo-resistant NSCLC, e.g., TKI-resistant NSCLC, that at least (1) dianhydrogalactitol has demonstrated greater activity compared to a platinum-based anti-neoplastic agent and (2) the combination of dianhydrogalactitol and a platinum-based anti-neoplastic agent has an additive effect before having any reasonable expectation that administering the combination would successfully treat patients with NSCLC resistant to a platinum-based anti-neoplastic agent (Brown Declaration at [11] and [15]).
In response, the Examiner first submits that the claims do not recite or require the NSCLC is resistant to TKIs.  Whether or not dianhydrogalactitol is effective in treating NSCLC resistant to TKIs is immaterial as such is not claimed.  The Examiner also submits that, as admitted by Declarant, dianhydrogalactitol has demonstrated activity against NSCLC in preclinical and clinical trials, which is evidenced by the cited prior art (EAGEL ET AL.).  The Examiner acknowledges and does not dispute that any finding of obviousness requires that there be a reasonable expectation of success. MPEP 2143.02(1). However, the Examiner also notes that absolute predictability is not required for obviousness, but at least some degree of predictability is required for there to be a In patients with NSCLC, it has proven, clinical efficacy (see EAGEL ET AL.).  There is absolutely no factual evidence in the art that a person of ordinary skill in the art would have expected dianhydrogalactitol to be subject to the same resistance mechanisms as cisplatin.  The expectation, therefore, is that administering dianhydrogalactitol to a patient with NSCLC resistant to cisplatin would provide come therapeutic benefit to the patient.
Declarant admits that “Brown and Del Mar greatly advanced out understanding regarding methods for modulating the efficacy of antiproliferative agents, specifically the ability of dianhydrogalactitol to enhance the activity of a platinum-based anti-neoplastic agent” (Brown Declaration at, inter alia, [16]).  Declarant states that in Brown, he did not known whether the observed potentiating effect would extend to all cancer types, much less a cancer resistant to a platinum-based anti-neoplastic agent.
In response, the Examiner agrees that Brown and Del Mar provide a person of ordinary skill in the art the requisite knowledge and understanding of the ability of dianhydrogalactitol to clinical activity of dianhydrogalactitol when administered alone and in combination with other anticancer agents, including cisplatin, to patients with NSCLC.
Declarant states that based on the teachings of Eagan, one skilled in the art would not know that dianhydrogalactitol can act as a chemopotentiating/chemosensitizing agent when combined with a platinum-based anti-neoplastic agent because while Eagan describes an apparent synergistic effect using the treatment regimen comprising dianhydrogalactitol, adriamycin, and cisplatin, Declarant opines that because the treatment included a third compound, adriamycin, one skilled in the art would not know whether the apparent synergistic effect is due to dianhydrogalactitol alone, adriamycin alone, or some combination of dianhydrogalactitol and adriamycin.  
In response, the Examiner submits that it would have been well within the purview of a person of ordinary skill in the art to administer known therapeutically effectively amounts of dianhydrogalactitol and known therapeutically effective amounts of cisplatin, e.g., as taught in Eagan, to patients with NSCLC resistant to a platinum-based anti-neoplastic agent, i.e., a sub-population of the patients expressly taught in Eagan.  Whether the person of ordinary skill in the art would “know” whether the apparent synergistic effect is due to dianhydrogalactitol alone, adriamycin alone, or some combination of dianhydrogalactitol and adriamycin is immaterial to the obviousness of the present invention because the chemopotentiating/chemosensitizing activity of dianhydrogalactitol is expressly suggested by the cited prior art.

To be clear, Brown teaches dianhydrogalactitol “as a chemosensitizer in combination with an agent selected from the group consisting of…cisplatin or platinum analogs…” ([0188]) or “as a chemopotentiator in combination with an agent selected from the group consisting of… cisplatin or platinum analogs…” ([0208]).  The Examiner respectfully submits that whether it is dianhydrogalactitol acting as a chemosensitizer or chemopotentiator for cisplatin or cisplatin acting as a chemosensitizer or chemopotentiator for dianhydrogalactitol, the cited prior art expressly suggests administering dianhydrogalactitol in combination with administration of cisplatin or platinum analogs to patients with cancer.
Declarant repeatedly asserts throughout the Declaration that a person of ordinary skill in the art would have had to know that the combination of dianhydrogalactitol and a platinum-based anti-neoplastic agent has an additive effect in chemo-resistant NSCLC, e.g., TKI-resistant NSCLC, to have any reasonable expectation that the combination of dianhydrogalactitol and a platinum-based anti-neoplastic agent will successfully treat NSCLC resistant to a platinum-based anti-neoplastic agent.
In response, the Examiner submits the fact that a combination of dianhydrogalactitol and a platinum-based anti-neoplastic agent had not been tested against any chemo-resistant cancer is not probative of non-obviousness. Neither is it evidence that a person of ordinary skill in the art would not have had at least a reasonable expectation success. Dianhydrogalactitol had known, clinical activity against NSCLC when used as a single agent.  There is no evidence of record that it was subject to the same resistance mechanisms as other chemotherapeutic agents.  Administering dianhydrogalactitol to subjects having NSCLC resistant to a platinum-based anti-neoplastic agent would therefore have been reasonably expected to provide some therapeutic benefit.  Applicants have presented no factual evidence to the contrary.
At bottom, Applicants have proffered no factual evidence that a person of ordinary skill in the art would not have reasonably expected dianhydrogalactitol to provide some therapeutic benefit in patients having NSCLC resistant to a platinum-based anti-neoplastic agent. Rather, in support of this assertion Applicants present the opinion of one of the inventors (Brown), who is also an inventor of two of the cited pieces of prior art. Dr. Brown is an expert in the field, not a person of “ordinary skill” in the art.  Applicants have yet to provide any factual evidence that dianhydrogalactitol would have been expected by those of ordinary skill in the art to be subject to the same resistance mechanisms as cisplatin.
	
Claim 2
Claim 2 remains rejected under 35 U.S.C. 103(a) as being unpatentable over EAGAN ET AL. (Cancer Treatment Reports, 1980, vol. 64, no. 1, pages 87-91), BROWN (US 2002/0037328 A1; Published Mar. 28, 2002), and DEL MAR (WO 2012/024367) in view of STEWART ET AL. (Critical Reviews in Oncology/Hematology, 2010, vol. 75, pages 173-234) and WEILL ET AL. (Chest, 2000, vol. 118, pages 966-970) as applied to Claims 1, 3, 5-6, 8, 18-23, 35-36, and 39-44 above, and further in view of MANDZIUK ET AL. (Annals Universitatis Marie Curie-Sklodowska, 2003, vol. LVIII, no. 1, pages 154-157).
et al., Brown, Del Mar, Stewart et al., and Weill et al. are as applied to Claims 1, 3, 5-6, 8, 18-24, 27-32, 35-36 supra, which teachings are herein incorporated by reference in their entirety and applied equally to Claim 2.  Claim 2 differs from the combined teachings of Eagan et al., Brown, Del Mar, Stewart et al., and Weill et al. in so far as Claim 2 requires administration of dianhydrogalactitol and cisplatin prior to surgical resection of the NSCLC, i.e., resection of the NSCLC surgically occurs “subsequent to the administration of the dianhydrogalactitol and the platinum-based anti-neoplastic agent”.  While Eagan et al. teach 4 patients had surgery prior to administration of DAP and 2 patients had surgery + radiation prior to administration of DAP, they do not teach patients having surgery after [subsequent to] administration of dianhydrogalactitol and cisplatin.

Teachings of MANDZIUK ET AL.
	Mandziuk et al. teach administration of cisplatin-based chemotherapy to patients with NSCLC prior to surgical resection.  Mandziuk et al. teach patients received drugs though 3 days every 21 days three times and surgery was performed four weeks after the last cycle of chemotherapy. See page 154, “Materials and Methods”.

Examiner’s Analysis and Determination of Obviousness
	The Examiner’s analysis and determination of obviousness of Claims 1, 3, 5-6, 8, 18-24, 27-32, 35-36 supra is herein incorporated by reference in its entirety and applied equally to Claim 2.  Additionally, in light of the combined teachings of Eagan et al. and Mandziuk et al., it would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed to administer chemotherapy to patients with NSCLC either before (Mandziuk et al.) or et al.) surgery to lessen tumor burden.  As established by the teachings of Eagel et al. and Mandziuk et al. and within the level of knowledge of a person of ordinary skill in the art, the timing of surgical resection of tumors from a patient (before or after chemotherapy treatment) is based on a particular patient’s tumor burden, metastasis, and overall stage of cancer. 

Response to Arguments
	The Examiner’s response to Applicants’ arguments pertaining to Eagan et al., Brown, Del Mar, Stewart et al., and Weill et al. supra is herein incorporated by reference in its entirety.  Applicants do not present any additional arguments specific to Claim 2, but rather argue that Mandziuk does not remedy the alleged deficiencies Eagan et al., Brown, Del Mar, Stewart et al., and Weill et al. For the reasons discussed supra, Applicants’ arguments pertaining to independent Claim 1 are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629     
                                                                                                                                                                                                   UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street

Tel. No.: (571) 272-9038




	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Squamous cell lung cancer is one form of NSCLC as recited in the instant claims.